Citation Nr: 0704854	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a nervous condition.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 

3.  Entitlement to nonservice connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1956 to 
January 1960 and from April 1968 to December 1968.

In a January 1969 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
denied entitlement to service connection for a nervous 
condition.  The RO notified the veteran of the denial of the 
claim later that same month, he did not initiate an appeal 
and the decision became final.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of May 2003 and March 2004 rating 
decisions by the VARO in New York, New York.  

In the May 2003 rating decision, the RO declined to reopen 
the claim for service connection for a nervous condition 
since new and material evidence had not been received, denied 
a claim for a TDIU, and continued the veteran's nonservice 
connected pension.  By corresponding May 2003 letter, the RO 
also informed the veteran of its decision to deny payment of 
nonservice connected pension benefits since the veteran's 
income was excessive for VA purposes.  

By a March 2004 rating decision, the RO, after reviewing 
additional evidence, declined to reopen the claim for service 
connection for a nervous condition since new and material 
evidence had not been submitted.  

The Board also notes that in September 2002, the veteran 
submitted a claim for entitlement to service connection for 
any and all mental conditions.  In October 2002, the veteran 
submitted VA form 21-526 (Application for Compensation and 
Pension) in which it appears that the RO construed language 
therein as the veteran's intent to clarify that he was 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD), as opposed to a nonspecific claim for 
any and all mental conditions.  In this regard, the RO 
furnished the veteran with a November 2002 notice letter 
acknowledging receipt of a claim for service connection for 
PTSD and requested that he complete a PTSD questionnaire.  In 
December 2002, the veteran returned the PTSD questionnaire 
along with additional evidence; however no further action was 
taken by the RO.  As this issue has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

Initially, the Board finds that after the RO's issuance of 
the July 2004 supplemental statement of the case (SSOC), but 
prior to the RO's certification of the appeal to the Board in 
September 2004, the RO received an August 1968 service 
personnel record and an undated statement from the veteran's 
sister that are relevant to the matter of whether new and 
material evidence for service connection for a nervous 
condition has been received.  However, the claims file does 
not reflect that the RO has considered this evidence.  

Under these circumstances, the Board has no alternative but 
to remand this matter for RO consideration of the additional 
evidence received, in the first instance, and to issue a SSOC 
reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 
(2006).

In May 2003, the RO notified the veteran that his nonservice 
connected pension was continued, but that he was denied 
payment of his nonservice connected pension benefits on the 
basis that the veteran's income was excessive.  In a June 
2003 statement, the veteran disagreed with this finding.  The 
veteran has not been issued a statement of the case with 
respect to this claim.  Since there has been an initial RO 
adjudication of the claim and a notice of disagreement, the 
claimant is entitled to a statement of the case (SOC), and 
the current lack of a statement of the case is a procedural 
defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2006); see also Manlincon v. West, 12 
Vet. App. 238 (1999).

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for a nervous condition, the Board notes that in 
Kent  v. Nicholson, 20 Vet. App. 1 (2006) the United States 
Court of Appeals for Veterans Claims (Court) established 
significant new requirements with respect to the content of 
the duty to assist notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The notice letter which was 
previously provided in this case does not meet these new 
requirements.  In particular, the letter did not specify the 
particular element(s) which were found insufficient in the 
previous decision denying the claim.

In addition, the veteran was not provided with the 
appropriate legal definition of what constitutes new and 
material evidence.  The November 2002 notice letter stated 
that to qualify as material evidence, the additional 
information must bear directly and substantially upon the 
issue for consideration.  In addition, the May 2003 and March 
2004 rating decisions indicated this was the criteria used in 
adjudicating the veteran's claim.  However, this standard 
applied to claims filed prior to August 29, 2001.  The 
provisions of 38 C.F.R.§ 3.156 were amended and apply to 
claims filed on or after August 29, 2001.  The veteran's 
claim was filed in September 2002 and he should be provided 
with the current criteria pertaining to his claim.  As such, 
this matter must remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and pursuant to the 
holding in Kent. 

The Board observes that the veteran received Social Security 
Administration (SSA) disability benefits from June 1975 to 
July 1981.  In addition, the veteran submitted a VA form 4-
5655 (Financial Status Report) in December 1992 reflecting 
that he was once again receiving SSA benefits.  The exact 
nature of any disability claimed or whether such disability 
is related to the claim on appeal is unclear.  However, based 
on the evidence on file and the guidance of the Court, the 
veteran's SSA records should be obtained in connection with 
his effort to reopen his service connection claim.

Inasmuch as the determination on the veteran's petition to 
reopen may have a significant impact upon the outcome of the 
claim on appeal for a TDIU, these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Hence, it follows that, any Board action on the TDIU 
claim would, at this juncture, be premature.

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate a 
claim for service connection and a claim for TDIU, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, the Board directs the RO to 
provide the veteran with the appropriate notice to remedy 
this defect on remand.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO must issue a statement of the 
case with respect to the June 2003 notice 
of disagreement with the denial of 
payment of nonservice connected pension 
benefits on the basis that the veteran's 
income was excessive, along with a VA 
Form 9.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected within 60 
days of the issuance of the SOC.

2.  Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b).  Among other things, the 
notice should include an explanation as 
to the information and evidence necessary 
to reopen the claim for service 
connection for a nervous condition and to 
substantiate the underlying claim of 
service connection; an explanation as to 
the bases for the denial in the prior 
final decision; an explanation as to what 
evidence would be necessary to 
substantiate that element or elements  
required to establish service that were 
found insufficient in the previous 
denial; and an explanation as to what 
constitutes "new" and what constitutes  
"material" evidence pursuant to the 
criteria of 38 C.F.R. Section 3.156 in 
effect as of August 29, 2001.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006)

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
also ensure that its letter(s) meet(s) 
the requirements of the recent decision 
in Dingess/Hartman, cited to above, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal. 

3.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's original 
applications, all administrative 
decisions, and all medical records 
considered in his claims for SSA 
disability and/or SSI benefits (and any 
subsequent disability determination 
evaluations). 

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate whether new and 
material evidence to reopen the claim for 
a nervous condition has been received and 
the claim for a TDIU, in light of all 
pertinent evidence and legal authority.

6.  If either claim is adverse to the 
veteran, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered (to specifically 
include the legal authority governing 
finality and petitions to reopen under 
the amended version of 38 C.F.R. § 
3.156(a) (2006)), as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


